Watson, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of electric motors similar in all material respects to those the subject of James G. Wiley Co., a/c Ungar Electric Tools, Inc. v. United States (49 Cust. Ct. 199, Abstract 66961), and that the items of merchandise marked “B” consist of electric motors similar in all material respects to those the subject of Gamble Vargish & Co., dba Seabury & Co. v. United States (57 Cust. Ct. 448, C.D. 2834), the claim of the plaintiffs was sustained.